Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/537,209 filed 08/09/2019. 
The status of the Claims stand as follows. 
Original			1-3, 14, 16-19, 104,  
Canceled 			4-6, 8, 10-12, 15, 22-82, 84-88, 90-93, 96-97, 99-
100, 105-107, 109-145
3.3	Previously presented		7, 9, 13, 20-21, 83, 89, 94-95, 98, 101-103, 108, 146 
Claim 1-3, 7, 9, 13-14, 16-21, 83, 89, 94-95, 98, 101-104, 108, 146 are currently pending in this application. 
Drawings
The drawings filed on 08/09/2019 are acceptable for examination purposes
Claims Objection
Claim 1, 2, 3, 21 are objected to because of the following informalities:  In Claim 1, 2, and 3 recite, “the oxide is selected from the group consisting of …MoS2, WS2…” recited among a large number of metal oxides. The two compounds MoS2 and WS2.   Appropriate correction is required.
Claim 21 recites, “…the first oxide layer is carbon”, “…the first oxide layer is MoS2”, and “…the first oxide layer is WS2”. These three materials are not oxides and should be deleted. Appropriate correction is required. 
Claim 21 also recites in the last line, “…wherein x is a number from 0.1 to 3”. However, in none of the formulas of the compounds recited in the claim has its molar ratio is indicated by x. Therefore, the term “…wherein x is number from 0.1 to 3” should be deleted. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 2, 3, 7, 9, 13, 83, 89 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a first oxide layer” and then also recited “the oxide layer” such as “a first oxide layer…the oxide”. So it is unclear if “the oxide” is referring to an oxide contained in “the first oxide layers” or not, and so it is unclear which oxide is being referred to, which renders the in the first oxide layer is selected from the group…” or similar wording to overcome the ambiguity and indefiniteness.
Claim 2 recites, “a first catalyst layer”, and then “the catalyst”, such that “a first catalyst layer…the catalyst is selected from…” So it is unclear if “the catalyst” is referring to a catalyst contained in “the first catalyst layer” or not, which renders the claim indefinite. Examiner suggests it perhaps recite, “…the catalyst in the first catalyst layer is selected from the group…” or similar wording to overcome the ambiguity and indefiniteness.  Claim 2 also recites, “a first oxide layer”, and “the oxide” such as “a first oxide layer…the oxide”. So it is unclear if “the oxide” is referring to an oxide contained in “the first oxide layer” or not, which renders the claim indefinite. Examiner suggests it perhaps recite, “…the oxide in the first oxide layer is selected from the group…” or similar wording to overcome the ambiguity and indefiniteness. Claim 2 also recites, “an ionic conductor layer”, and “the ionic conductor” such that “an ionic conductor layer…the ionic conductor is selected…” So it is unclear if the “ionic conductor” is referring to an ionic conductor contained in the “ionic conductor layer” or not, which again renders the claim indefinite.  Examiner suggests it perhaps recite, “…the ionic conductor in the ionic conductor layer is selected from the group…” or similar wording to overcome the ambiguity and indefiniteness.
Claim 3 recites, “ a first catalyst layer”, “a second catalyst layer”, and then “each catalyst is independently selected”, so it is unclear if “each catalyst” is referring to a catalyst contained in “the first catalyst layer”, or in “the second catalyst layer”, or in both catalyst layers, which renders the claim indefinite. Examiner suggests it perhaps recite, “…each catalyst in the first catalyst layer is selected from the group…” or “…each catalyst in the second catalyst layer is selected from the group…” or similar wording to overcome the ambiguity and indefiniteness.  Claim 3 also recites, “a first oxide layer”, “a second oxide layer”, and then “the oxide” such as “a first oxide layer…a in the first oxide layer is selected from the group…” or “…the oxide in the second oxide layer is selected from the group…” or similar wording to overcome the ambiguity and indefiniteness. Claim 3 also recite, “an ionic conductor layer”, and then “the ionic conductor” such as “an ionic conductor layer…the ionic conductor is selected from…” So it is unclear if the “ionic conductor” is referring to the ionic conductor contained in the “ionic conductor layer” or not, which renders the claim indefinite. Examiner suggests it perhaps recite, “…the ionic conductor in the ionic conductor layer is selected from the group…” or similar wording to overcome the ambiguity and indefiniteness. 
Claim 7 recites the porous support substrate has a thickness of, “about 10 µm, about 11 µm, and 12 µm …about 50 µm”.  
Claim 9 recites “wherein the porous support substance have an average diameter of about 50 nm, about 100 nm, about 150 nm…about 1,000 nm”. 
Claim 83 recites the limitation, “…wherein the first catalyst layer has a thickness of about 1 nm, about 2 nm, about 3 nm…” 
Claim 89 recites the limitation, “…wherein the first oxide layer has a thickness of about 0.5 µm, about 1 µm, about 1.5 µm…”
The modifier "about" is interpreted to be a relative term which renders the Claims indefinite insofar as the instant Claim and instant specification do not explicitly define what "about" constitutes with respect to a given value, or how far away a given thickness value, or a pore diameter value must be from “about 10 µm” or “about 1 nm” or any other of the values recites as 
Claim 13 recites, “…wherein the porous substrate is…a metal, or a nonmetal”. Since “a metal or a nonmetal” encompasses literally anything in existence, it renders the claim indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 7, 13, 18, 89, 146 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385)
Regarding Claim 1, 2 and 3 Sugimoto discloses a solid oxide fuel cell (Sugimoto paragraph 0011, 0013), comprising a gas permeable porous substrate (Sugimoto paragraph 0013), and a film in contact with the porous substrate and the porous metallic substrate can be covered with a film 57 (Sugimoto Fig. 6, paragraph 0041), an intermediate layer 53 (Sugimoto Fig. 6, paragraph 0041) for which samaria-doped ceria is used (Sugimoto paragraph 0045), which is an oxide and the intermediate layer is considered equivalent to the claimed oxide layer; and an electrolyte layer 54 (Sugimoto Fig. 6, paragraph0041). The catalyst layer transition metals can be used such as platinum ( Pt), palladium (Pd), cobalt (Co), rhodium (Rh), nickel (Ni), iridium (Ir), rhenium (Re), and group 8 transition metals can also be used such as ruthenium (Ru), and iron (Fe) (Sugimoto paragraph 0045). Further, the material of the reforming catalyst layer can also be metal oxide such as aluminum oxide (Al2O3), magnesium oxide (MgO), chromium oxide (Cr2O3), silicon oxide (SiO2), tungsten oxide (WO2, WO3, etc.), zirconium oxide (ZrO2), cerium oxide (CeO2), and bismuth oxide (Bi2O3) (Sugimoto paragraph 0045) as claimed. The electrolyte disclosed is YSZ (yttria stabilized zirconia) (Sugimoto paragraph 0052), which is an inorganic compound as claimed. 
Sugimoto discloses the intermediate layer, considered equivalent to the oxide layer, is samaria-doped ceria (SDC), but Sugimoto is silent about the oxide being any of the claimed oxides. Jankowski discloses a thin film solid oxide fuel cell (Jankowski col. 1 lines 65-66) having the basic components the electrolyte, the two electrodes and the electrolyte-electrode interfaces (Jankowski col. 2, lines 40-44), the interface layer 13, 14 are disposed between the electrolyte 10 and the electrodes 11, 12 (Jankowski Fig. 1, col.4 line 67, col. 5 line2) considered equivalent to the intermediate layer 53 of Sugimoto also disposed between electrode 52 and the electrolyte 54 (Sugimoto Fig. 6, paragraph 0041). Jankowski teaches the intermediate layers 13, 14, enhance performance of the unit fuel cell by reducing interfacial reaction resistance during generation of electrical current at operation potential (Jankowski col. 6 lines 31-35) and a Y-doped CeO2 is used for the interface layer (Jankowski col. 6 lines 35-37). Therefore, it would have been obvious to a 2 intermediate layer of Sugimoto by the Y-doped CeO2 material of the interfacial layer of Jankowski for the benefit of enhance performance of the unit fuel cell by reducing interfacial reaction resistance during generation of electrical current at operation potential (Jankowski col. 6 lines 31-35). The Y-doped CeO2 material of Jankowski is considered equivalent to the claimed YCeO2. According to MPEP such a modification is considered simple substitution of one known element for another to obtain predictable results (MPEP 2143 I B). 
Sugimoto discloses a first intermediate layer and a second intermediate layer (Sugimoto paragraph 0041), considered equivalent to the first oxide layer and the second oxide layer recited in instant Claim 3. Sugimoto discloses fuel catalyst layer (Sugimoto paragraph 0045), and a catalyst for the oxidant would constitute a second catalyst.  
Regarding Claim 7 Sugimoto discloses the thickness of the porous metallic plate (i.e. porous support substrate) is within a range of 0.03 mm to 1 mm (i.e. 30 µm to 1000 µm) (Sugimoto paragraph 0034). Claim 7 is interpreted to recite from 10 µm to 50 µm since the claim recite the term ‘about” for each claimed value. So the disclosed range of Sugimoto of 30 µm to 1000 µm overlaps with the claimed range of 10 µm to 50 µm. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Regarding Claim 13 Sugimoto discloses the porous support substrate is a metallic plate (Sugimoto Abstract, 0026), 
Regarding Claim 18 Sugimoto discloses the material constituting the porous metallic plate are stainless steel (Sugimoto paragraph 0034) disclosed among other metals. Therefore, it would 
Regarding Claim 89 Sugimoto is silent about the thickness of the intermediate layer, considered equivalent to the oxide layer 53 (Sugimoto Fig. 6, paragraph 0041). Sugimoto, however, teaches the preferred embodiment is from the view point of reduction in thickness and weight of the fuel cell (Sugimoto paragraph 0042), which included among others the reduction in the thickness of the intermediate layer. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized the result-effective variable of the thickness of the intermediate layer in the fuel cell of Sugimoto in order to achieve a reduction in the thickness of the intermediate, which would result in the reduction in thickness and weight of the fuel cell as taught by Sugimoto. See MPEP 2144.05 II.
Regarding Claim 146 Sugimoto discloses an intermediate layer 53 (Sugimoto Fig. 6, paragraph 0041) for which samaria-doped ceria is used (Sugimoto paragraph 0045), which is an oxide and the intermediate layer is considered equivalent to the claimed oxide layer, and is different than the catalyst layer (Sugimoto Fig. 6), and since the  samara-doped ceria of Sugimoto is modified by the Y-doped CeO2 of Jankowski it is the same as the claimed YCeO2 and it will, therefore, have the same properties as the claimed YCeO2 and it is also electrocatalytically inert because according to the MPEP, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Takaoka (U.S. PG Publication 2006/0292413) 
The discussion of Sugimoto and Jankowski as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 9 Sugimoto discloses pores of diameter 0.1 mm (i.e. 100 µm) was provided (Sugimoto paragraph 0050), but is silent the pore diameter is in the claimed values, which range from 50 nm to 1,000 nm (i.e. 1 µm). Takaoka discloses a fuel cell (Takaoka paragraph 0013) comprising an electrically conductive membrane as porous substrate and protonically-conductive membrane formed on the porous electrically-conductive material (Takaoka paragraph 0015, 0037), the porous substrate has a pore diameter of for 10 nm to 5 µm (Takaoka paragraph 0071). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the porous support of Sugimoto by the teaching of Takaoka and made the diameter of its pores in the disclosed range (Takaoka paragraph 0071) since Takaoka discloses the invention allows the formation of structure containing a large number of pores (Takaoka paragraph 0077). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the porous substrate of Sugimoto by the teaching of Takaoka and made the pores diameter in the range disclosed by Takaoka since such a modification allows the formation of large number of pores (Takaoka paragraph 0077). According to the MPEP the modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). The pore diameter range of from 10 nm to 5 µm overlaps with the claimed range of from 50 nm to 1,000 nm. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Ofer et al. (U.S. PG Publication 2005/0031925)
The discussion of Sugimoto and Jankowski as applied to Claim 2 and 13 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 14 Sugimoto discloses the porous support substrate is a metal plate but is silent that it is a polymer. 
Ofer discloses a composite solid polymer electrolyte membrane which includes porous polymer substrate used in fuel cells (Ofer Abstract, 0034), the porous substrate is a polymer and the polymer can be polybenzimidazole (Ofer paragraph 0047). Ofer teaches that water insoluble ion-conducting materials are easily cast into film and/or are imbedded into the porous polymer substrate (Ofer paragraph 0054). Therefore, it would have been obvious to modify the porous substrate of Sugimoto by the teaching of Ofer and used porous polymer substrate such as polybenzimidazole (Ofer paragraph 0047) since it allows to easily cast ion-conducting materials in it (Ofer paragraph 0054). Polybenzimidazole is disclosed among other polymers and choosing it from among the other polymers would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (MPEP 2143 I E). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Ono et al. (U.S. PG Publication 2004/0191593). 
The discussion of Sugimoto and Jankowski as applied to Claim 2 and 13 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 16 Sugimoto is silent about the porous support substrate is ceramic. 
Ono discloses a fuel cell with a substrate for the electrode that is gas permeable and electronic conductive can be porous conductive ceramic, which can be formed form ZrO2 (Ono paragraph 0046). Ono teaches the ceramic has excellent host resistance (Ono paragraph 0007), excellent heat resistance (Ono paragraph 0036), and can be formed co-sintering with a fuel electrode layer or solid electrolyte (Ono paragraph 0046). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the porous support substrate of Sugimoto by the teaching of Ono and used ceramic material such as ZrO2, since according to Ono offers the advantages of being excellent host resistance (Ono paragraph 0007), excellent heat resistance (Ono paragraph 0036), and can be formed co-sintering with a fuel electrode layer or solid electrolyte (Ono paragraph 0046). According to the MPEP the modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Jiang et al. (U.S. PG Publication 2009/0218311) and Chiruvolu et al. (U.S. PG Publication 2006/0134347)
The discussion of Sugimoto and Jankowski as applied to Claim 2 and 13 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 17 Sugimoto is silent about the porous support in a metal-salt calcium phosphate. Jiang discloses fabricating layer-structured catalysts at the electrode-electrolyte interface of a fuel cell (Jiang paragraph 0008), wherein the structure comprises of a support substrate, a catalyst layer, a bonding layer and a electrolyte layer (Jiang paragraph 0008, Fig. 1), the substrate can be silicon wafer, glass, plastic, metal foil, aluminum oxide, and used as a supporting material for the structure of a fuel cell (Jiang paragraph 0009, 0032). Therefore, it would have been obvious to try choosing glass from among the other substrate material disclosed since such a choice constitutes the choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). Chiruvolu discloses fuel cell applications, wherein light reactive dense deposition can be used to form portions of fuel cell components, particular fuel cell components, such as bipolar plates/interconnects, glass/glass-ceramic seals, electrodes or electrolytes, or plurality of fuel cell component and/or fuel cell stacks (Chiruvolu paragraph 0071), and discloses calcium phosphate glass as such a component made by the disclosed coating method (Chiruvolu paragraph 0206). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the substrate of Sugimoto by the teaching of Jiang and Chiruvolu and used glass as a supporting substrate as taught by Jiang (Jiang paragraph 0009, 0032), and to have used calcium phosphate glass disclosed by Chiruvolu produced by a coating process (Chiruvolu paragraph 0071, 0206) since such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Schweiss (U.S. PG Publication 2016/0190547) 
The discussion of Sugimoto and Jankowski as applied to Claim 2 and 13 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 19 Sugimoto is silent that the porous substrate is carbon. Schweiss discloses a porous electrode substrate containing a structure of carbon fibers and carbon matrix (Schweiss paragraph 0023) used in fuel cells (Schweiss paragraph 0002, 0016). Schweiss discloses that the specific surface area, porosity, and pore distribution may be determined by the carbon matrix (Schweiss paragraph 0058). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the porous substrate of Sugimoto by the teaching of Schweiss and used carbon substrate in order to control and determine the specific surface area, porosity and pore distribution of the substrate since Schweiss teaches the carbon matrix offer such an advantages (Schweiss paragraph 0058). According to the MPEP this is considered to the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

 Claim 20, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Bloomfield et al. (U.S. PG publication 2015/0065339) 

The discussion of Sugimoto and Jankowski as applied to Claim 2 and 13 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 20 Sugimoto discloses the catalyst layer transition metals can be used such as platinum (Pt), palladium (Pd) (Sugimoto paragraph 0045), but is silent about the claimed  oxide layer is WO3. Bloomfield discloses a heterogeneous catalysis system, wherein a metal-based catalyst can be coated on oxide layer such as WO3 and as catalyst system are used together in a fuel cell (Bloomberg paragraph 0008, 0076, 0087). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have used the WO3 disclosed by Bloomfield with the catalyst Pt or Pd disclosed in the fuel cell of Sugimoto (Sugimoto 0045) since Bloomfield teaches the metal catalyst adheres to the oxide layer (Bloomfield paragraph 00760. Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Regarding Claim 21 Sugimoto discloses the catalyst layer transition metals can be used such as platinum (Pt), palladium (Pd), rhodium (Rh), (Sugimoto paragraph 0045), but is silent about the claimed oxide layer is any of the metal oxides disclosed. Bloomfield discloses a heterogeneous catalysis system, wherein a metal-based catalyst (Bloomfield paragraph 0008) can be coated on oxide layer such as tin oxide (SnO2), iron oxide (Fe2O3), titanium oxide (TiO2), and as catalyst systems are used together in a fuel cell (Bloomberg paragraph 0076, 0087). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have used the above oxides tin oxide (SnO2), iron oxide (Fe2O3), titanium oxide (TiO2) disclosed by Bloomfield with the catalyst Pt or Pd or Rh, disclosed in the fuel cell of Sugimoto (Sugimoto 0045) since Bloomfield teaches the metal catalyst adheres to the oxide layer (Bloomfield paragraph 0076). Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C); thus the combined teaching of Sugimoto 2 ; Pd or Pt and SnO2; Pt and Fe2O3. 

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Mei et al. (U.S. PG Publication 2012/0251915)

The discussion of Sugimoto and Jankowski as applied to Claim 2 and 13 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 83.
Claim 94, 95 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Jiang et al. (U.S. PG Publication 2011/0217623)

The discussion of Sugimoto and Jankowski as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 94 and 95 Sugimoto is silent about the electrolyte is an aqueous acidic solution, an aqueous neutral solution, or an aqueous basic solution and where the aqueous solution comprise of NaClO4 or HClO4. Jiang discloses an inorganic proton conducting electrolyte (Jiang Abstract, paragraph 0018), such that it does not include any organic or polymeric material (Jiang paragraph 0059) and used in a fuel cell (Jiang Abstract, paragraph 0002). Jiang discloses the electrolyte include an acid (Jiang Claim 20) and the acid is HClO4 (Jiang Claim 23). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used HClO4 in the electrolyte of Sugimoto in order to facilitate proton conduction as disclosed by Jiang (Jiang paragraph 0018). According to the MPEP this is considered to the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 98, 101 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Edlund (U.S. PG Publication 2004/0137312) 

The discussion of Sugimoto and Jankowski as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 98 and 101 Sugimoto is silent about the electrolyte in non-aqueous. Edlund discloses a fuel cell system containing non-aqueous electrolytes (Edlund paragraph 0005), and specific examples of the nonaqueous electrolyte Edlund discloses phosphoric acid, propylene carbonate (Edlund paragraph 0029), and the nonaqueous electrolyte allows the fuel cell to operate at moderate and low temperature even (Edlund paragraph 0026), not possible to aqueous electrolyte. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the fuel cell of Sugimoto by the teaching of Edlund and used non-aqueous electrolyte since the nonaqueous electrolyte allows the fuel cell to operate and low and moderate temperature as taught by Edlund (Edlund paragraph 0029). According to the MPEP this is considered to the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Jongerden (U.S. PG Publication 2016/0233542) 

The discussion of Sugimoto and Jankowski as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 102 Sugimoto is silent that the ionic conductor is an inorganic compound selected form CeHSO4, CeH2PO4, Al2O3 or cerate perovskite. Jongerden discloses that aluminum oxide have exceptionally high ion conductivity (Jongerden paragraph 0006). Therefore, it would .

Claim 103, 104 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Kongkanand et al. (U.S. PG Publication 2018/0331368)

The discussion of Sugimoto and Jankowski as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 13 and 104 Sugimoto is silent that the polymer membrane is sulfonated tetrafluoroethylene fluoropolymer-copolymer or particularly tetrafluoroethylene-perfluoro-3,6-dioxa-4-methyl-7-octenesulfonic acid. Kongkanand discloses that a proton conducting ionomer, for example, is particularly useful in a hydrogen or direct methanol fuel cell where proton species is generated and conducted through the polymer electrolyte membrane 1 in normal operation and an exemplary ionomer include tetrafluoroethylene-perfluoro-3,6-dioxa-4-methyl-7-octenesulfonic acid copolymer (Kongkanand paragraph 0024). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the fuel cell of Sugimoto and included tetrafluoroethylene-perfluoro-3,6-dioxa-4-methyl-7-octenesulfonic acid copolymer as ion conductor material since Kongkanand teaches it is an exemplary ionomer for conducting protons . 

Claim 108 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al.  (U.S. PG Publication 2005/0221153) in view of Jankowski et al. (U.S. Patent 5,753,385) and further in view of Tsuge et al. (U.S. PG Publication 2018/0375125)

The discussion of Sugimoto and Jankowski as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim in this section
Regarding Claim 108 Sugimoto is silent about of the fuel cell wherein applying an electrical potential to the reaction mixture. Sugimoto discloses a fuel cell wherein reaction between hydrogen and oxygen is used to generate power (i.e. electricity) (Sugimoto paragraph 0040). Sugimoto does not expressly disclose a hydrogen source, however, it would be obvious that the hydrogen is supplied to the fuel from a source to so will the oxygen and form a reaction mixture. Regarding the application of the electrical potential Tsuge discloses method of activating a fuel cell includes an energizing step. In the energizing step, a hydrogen gas as an anode gas is supplied to an anode, and an inert gas as a cathode gas is supplied to a cathode to produce a potential difference between the anode and the cathode, and in this state, current is applied between the anode and the cathode (Tsuge paragraph 0007), considered equivalent to a method of the hydrogen oxidation (i.e. loss of electrons and generation of a proton) by applying a potential to the fuel cell mixture. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the fuel cell of Sugimoto by the teaching of Tsuge and applying a potential to the fuel cell in order to activate the fuel cell as taught by Tsuge  Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722